Title: From Thomas Jefferson to William Short, 12 December 1805
From: Jefferson, Thomas
To: Short, William


                  
                     Dear Sir 
                     
                     Washington Dec. 12. 05.
                  
                  Yours of the 2d. inst. has been duly recieved; but I have not had it in my power to make you the inclosed remittance of 500. Dollars till this day. it can only reach you on the evening of the 14th. which I hope may be in time to answer your purpose.
                  Mr. Eppes happened fortunately to have left here the two books he had purchased from mr Barnes. he has returned to him the Atlas to Reynal’s work, & brought me the Palladio to value. I find it is an 8vo. vol. published by Jombert, containing only the 1st. book of Palladio, & the first 16. chapters of his 3d. book respecting roads & bridges. it is the 2d. part of the Bibliotheque portative d’Architecture by Jombert in 6. parts, and exactly such a volume as his 4th. part which you sent me, being his parallele de l’architecture antique et Moderne. the antient part. of our accounts being at Monticello, I could not turn to them to see what that volume cost at Paris, but I think this one of Palladio may have cost from 12. fr to 15. fr certainly not more. I valued it therefore at 5. Doll. = 27½ fr which mr Eppes has paid to mr Barnes. this whole work was to have been in 6. volumes, of which the one you sent me was the 4th. his 5th. & 6th. volumes I had wished much to get. if they are among your’s & to be disposed of, I would gladly take them. Accept my affectionate salutations & assurances of constant esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               